719 S.E.2d 33 (2011)
In the Matter of D.F.M., JR. and D.F.M., III.
No. 462P11.
Supreme Court of North Carolina.
December 8, 2011.
Tobias Hampson, Raleigh, for Malotve, David Franklin (Sr.), et al.
Regina Floyd-Davis, for New Hanover County DSS.
Pamela Newell, GAL, for D.F.M., Jr., et al.

ORDER
Upon consideration of the petition filed on the 25th of October 2011 by Respondent-Parents in this matter for discretionary review of the decision of the North Carolina *34 Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."